EXHIBIT 10.1
PETROLEUM HELICOPTERS, INC.
SENIOR MANAGEMENT BONUS PLAN
Preamble
     This Plan governs bonus awards granted annually by the Company, a portion
of which is current compensation and the balance of which is deferred
compensation payable in subsequent years on the condition that the employees
continue providing services to the Company. The Plan is for a select group of
management and highly-compensated employees and is intended to be a nonqualified
deferred compensation plan. The Plan is effective January 1, 2005.
ARTICLE I
Definitions
     Section 1.1.

  (a)   “Award” for a calendar year means the total amount which has been fixed
for such year by the Board or the Committee to be payable under this Plan to
Participants.     (b)   “Board” means the Board of Directors of Petroleum
Helicopters, Inc.     (c)   “Calendar year” or “year” (unless otherwise
specified) means the twelve month period ending on December 31.     (d)  
“Committee” means the Compensation Committee established by the Board.     (e)  
“Company” means Petroleum Helicopters, Inc., a Louisiana corporation, and any
successor thereto.     (f)   “Disability” means any mental or physical
impairment which qualifies the Participant for long-term disability under the
Company’s group long-term disability insurance plan, if any. If the Company has
no group long-term disability insurance plan in force which covers the
Participant, the Participant shall be deemed “Disabled” or subject to a
“Disability” if he or she qualifies for benefits for permanent and total
disability under Federal Old Age and Survivor Insurance, provided the disability
arose while the Participant was actively employed by the Company.     (g)  
“Participant” means an employee of the Company, or a Subsidiary, who is
designated by the Committee for participation in the Plan, or a person who was
such at the time of his retirement, death, disability or resignation and who
retains, or whose beneficiaries retain, benefits under the Plan in accordance
with its terms.

 



--------------------------------------------------------------------------------



 



  (h)   “Plan” means this Senior Management Bonus Plan as it may be amended from
time to time.     (i)   “Retirement” or “retires” means retirement at or after
attaining age 62.     (j)   “Share” means the amount of the Award granted to a
Participant for a specific calendar year.     (k)   “Subsidiary” means a company
of which PHI owns, directly or indirectly, at least a majority of the shares
having voting power in the election of directors.

ARTICLE II
Designation of Participants and Allocation of Award
     Section 2.1. The Committee shall determine no later than March 31 following
the year for which the Award is made:

  (a)   The Award;     (b)   The name of each Participant entitled to
participate in the Award for the applicable year; and     (c)   The Share
granted to a Participant under the Plan or the method by which the Share is
determined.

     Section 2.2. Except as provided in Section 2.3, payment of a Participant’s
Share shall be made as follows:

  (a)   One-half of the Share shall be paid in an immediate cash payment,
payable on or before March 31 of the year following the year for which the Award
is made.     (b)   The balance of the Share shall be a contingent, unfunded
deferred amount payable only in accordance with the terms of the Plan. Payments
will be made in equal installments (without increase or adjustment for earnings)
by March 31 of each of the next three succeeding calendar years, provided that
the Participant is employed by the Company on the December 31 immediately prior
to each payment due date.     (c)   Notwithstanding anything to the contrary
contained herein, if a Participant entitled to a payment under (b) above dies,
retires, or becomes Disabled prior to the last day of a calendar year, all
future payments that would be expected to be paid to the Participant under this
Section 2.2(b) shall be so made as if the Participant continued in employment
with the Company. If the Participant dies, payment shall be made in a lump sum
to the Participant’s beneficiary as provided in Section 3.4 on or before the
last

2



--------------------------------------------------------------------------------



 



      day of the year during which the Participant’s death occurs or as soon as
administratively possible after the end of such year.

     Section 2.3. With respect to any year for which an Award is made, a
Participant in the Petroleum Helicopters, Inc. Officer Deferred Compensation
Plan (“Officer Plan”) may elect to defer all or part of his or her benefit
payable under this Plan. Any such deferral election must be made in accordance
with the terms of the Officer Plan. Any such deferral made under the Officer
Plan shall apply to the initial payment under Section 2.2(a) and all subsequent
payments made under Section 2.2(b) with respect to the calendar year for which
the Award is made.
ARTICLE III
Contingent Future Payments, Investments and Forfeitures
     Section 3.1. The Committee shall maintain bookkeeping accounts which shall
reflect the value of the unfunded deferred amount of the Share granted to a
Participant for a year, reduced for payments made pursuant to Section 2.2.
     Section 3.2. Until and except to the extent that deferred benefits
hereunder are payable and distributed to the Participants or beneficiaries from
time to time in accordance with orders of the Committee, the interest of each
Participant and beneficiary herein is contingent only and is subject to
forfeiture as provided in Section 3.5.
     Section 3.3. Each Participant shall have the right to designate a
beneficiary who would succeed to his or her contingent right to receive future
payments hereunder in the event of the Participant’s death. In case of a failure
of designation or the death of a designated beneficiary without a designated
contingent beneficiary, distribution shall be made to the Participant’s estate.
No designation of beneficiary shall be valid unless in writing signed by the
Participant, dated, and filed with the Committee. Beneficiaries may be changed
without the consent of any prior beneficiaries.
     Section 3.4. The contingent right of a Participant or beneficiary to
receive future payments under Section 2.2(b) shall be forfeited upon the
occurrence of any one or more of the following events:

  (a)   The Participant is discharged from employment by the Company or a
Subsidiary for any reason other than Retirement or Disability.     (b)   The
Participant voluntarily terminates employment with the Company for any reason
other than Retirement or Disability.     (c)   The Participant enters into a
business (whether as owner, consultant or employee) which the Committee
determines to be competitive with the business of the Company or a Subsidiary,
or     (d)   The Participant takes any action or engages in any activity which
the Committee determines is injurious to the Company’s financial or other
business interests.

3



--------------------------------------------------------------------------------



 



An amount forfeited pursuant to this provision shall not be reinstated under any
circumstances and shall not be reallocated to other Participants.
     Section 3.5. Nothing contained herein shall be deemed to create a trust of
any kind or create any fiduciary relationship. The Plan is an unfunded
arrangement. Any amount paid under this Plan shall be paid from the general
assets of the Company, and no person shall, by virtue of the provisions of this
Plan, have any interest in any assets or funds of the Company. To the extent
that any person acquires a right to receive payments from the Company under this
Plan, such right to enforce the Company’s obligation under the Plan shall be as
a general unsecured creditor of the Company.
ARTICLE IV
Administration
     Section 4.1. The books and records to be maintained for the purpose of the
Plan shall be maintained by PHI at its expense, subject to the supervision and
direction of the Committee. All expenses of administering the Plan, shall be
paid by PHI from its general assets. In establishing the Committee’s discretion,
authority and responsibility under the Plan, it is the intent of the Board to
grant to the Committee the broadest possible powers to interpret and administer
the Plan.
     Section 4.2. To the extent permitted by law, the right of any Participant
or any beneficiary to any benefit or to any payment hereunder shall not be
subject in any manner to attachment or other legal process for the debts of such
Participant or beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.
     Section 4.3. The laws of the State of Louisiana shall govern the Plan to
the extent not preempted by Federal law.
     Section 4.4 In the event that a Participant (or a Participant’s
beneficiary) believes that he or she is entitled to receive benefits under this
Plan, then a written claim must be made to the Committee. The Committee shall
review the written claim and, if the claim is denied in whole or in part, the
Committee shall provide, in writing and within ninety (90) days of receipt of
such claim, its specific reasons for such denial and references to the
provisions of the Plan upon which the denial is based and any additional
material or information necessary to perfect the claim. Such written notice
shall further indicate the additional steps to be taken by the claimant if a
further review of the claim is desired. A claim shall be deemed denied if the
Committee fails to take any action within the aforementioned ninety (90) day
period.
     If a claimant desires to appeal the denial of a benefit, he or she shall
notify the Committee in writing within sixty (60) days of the claim denial. A
claimant may review the Plan or any documents relating thereto and submit
written issues and comments that he or she believes are appropriate. The
Committee shall then review the claim and provide a written decision within
sixty (60) days of receipt of such claim.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Amendment of Plan
     Section 5.1. The Plan may be amended or restated from time to time or
terminated by the Board of Directors of PHI without prior notice to
Participants. No amendment, modification or termination of the Plan shall
adversely affect the rights of a Participant to receive amounts payable under
Section 2.2. Notwithstanding anything in the Plan to the contrary, it is the
Company’s intent to operate and interpret this Plan in compliance with Code
Section 409(A). The Company shall have the broadest discretion to interpret and
amend the Plan so that it is in compliance with the Code.
     Section 5.2. Notice of an amendment or termination shall be given in
writing to each Participant and beneficiary of a deceased Participant, but is
not required prior to the amendment or termination.
     IN WITNESS WHEREOF, PHI has executed this Plan on the 5th day of November,
2004.

        PETROLEUM HELICOPTERS, INC.
    BY:         Chairman of the Compensation Committee             

5